Citation Nr: 1523597	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  08-17 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a heart disability, to include coronary artery disease and congestive heart failure.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel



INTRODUCTION


The Veteran had active military service from December 1965 to February 1978; he also had active duty for training from April 16, 1964, to August 5, 1964. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Lincoln, Nebraska, Regional Office (RO).  A rating decision in August 2007 granted service connection for small shrapnel wound of the abdomen, rated 0 percent.  A December 2007 rating decision denied service connection for hepatitis C and entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for complications from hernia surgery. 

In a May 2010 decision, the Board denied service connection for hepatitis C, entitlement to compensation benefits under 38 U.S.C.A. § 1151 for complications from hernia surgery, and entitlement to a compensable rating for shrapnel wound of the abdomen.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  A January 2012 Memorandum Decision vacated the Board's decision on those issues and remanded for readjudication consistent with the Memorandum Decision.  

In October 2012, the Board remanded the case for further evidentiary development.  A February 2013 rating decision denied service connection for coronary artery disease.  The Veteran perfected a timely appeal to that decision. 

An October 2013 Board decision remanded a claim for service connection for a heart disability and denied claims for service connection for hepatitis C, entitlement to compensation benefits under 38 U.S.C.A. § 1151 for complications from hernia surgery, and entitlement to a compensable rating for a shrapnel wound of the abdomen.  

The Veteran filed a timely appeal of the October 2013 Board decision's denials of service connection for hepatitis C, entitlement to compensation benefits under 38 U.S.C.A. § 1151 for complications from hernia surgery, and entitlement to a compensable evaluation for shrapnel wound of the abdomen, and pursuant to a May 2014 Joint Motion for Partial Remand, it was determined that the portion of the October 2013 Board decision that denied service connection for hepatitis C should be vacated and remanded for action consistent with the Joint Motion.  The appellant did not contest that portion of the decision that denied entitlement to compensation benefits under 38 U.S.C.A. § 1151 for complications from hernia surgery, and entitlement to a compensable rating for shrapnel wound of the abdomen.  Therefore, those two issues are no longer on appeal

The appeal is REMANDED to the Agency of Original Jurisdiction.


REMAND

Turning first to the issue of entitlement to service connection for hepatitis C and the May 2014 Joint Motion, the parties to the Joint Motion determined that in the process of considering the Veteran's possible risk factors for hepatitis during service, the Board had not adequately considered the Veteran's in-service treatment for open wounds as a possible factor for hepatitis C, including whether a November 2012 VA examiner had adequately considered that factor as instructed in an October 2012 remand.  It was noted that while the examiner indicated that it would require resorting to mere speculation to state with any degree of accuracy as to precisely when the Veteran was exposed to hepatitis C, and thus became infected, the examiner acknowledged that the Veteran had experienced some wounds on active duty in Vietnam, and that it was possible that he was exposed to hepatitis C at that time.  In evaluating the adequacy of that opinion, the Board finds that the examiner's use of the word "precisely" implies the need for a standard of proof that is more stringent then the "as likely than not" standard applicable to this claim.  38 U.S.C.A. § 5107 (West 2014).  Thus, the Board find that another opinion with rationale should be obtained.  

With respect to the issue of entitlement to service connection for a heart disability, the Board notes that since the Board's October 2013 remand, there have been additional examinations and opinions regarding the issue of entitlement to service connection for a heart disability, to include as secondary to diabetes mellitus and PTSD.  However, the April 2014 VA examiner's statement that the Veteran's "heart condition is likely long-standing hypertension, obesity, " and the June 2013 study that was noted by the Veteran's attorney in a June 2014 letter to link PTSD with hypertension, the Board finds that the Veteran should be provided an examination and opinion as to whether hypertension was caused or aggravated by his PTSD.  If so, service connection for hypertension could then potentially warrant entitlement to service connection for a heart disorder as secondary to hypertension.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by a medical doctor examiner who has not previously examined him to determine the etiology of his hepatitis C.  The examiner must review the claims file and should note that review in the report.  All necessary tests and studies should be conducted.  The examiner should take a detailed history from the Veteran regarding the onset of symptoms attributable to hepatitis C and regarding the wounds sustained in service.  The examiner should identify the risk factor during service for contracting hepatitis C, and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that hepatitis C was incurred during or is related to active service.  The examiner should specifically comment on whether the Veteran likely underwent a blood transfusion in service considering the extent of his wounds.  Specific consideration and discussion must be given to treatment of open wounds during service as a possible risk factor.  A complete rationale should be given for all opinions and conclusions expressed.

2.  Schedule the Veteran for an examination by a medical doctor examiner who has not previously examined him to determine the etiology of any heart disability.  The examiner must review the claims file and should note that review in the record.  All necessary tests and studies should be conducted.  The examiner should state whether it is at least as likely as not (50 percent probability or greater) that hypertension was caused by or is proximately due to service-connected PTSD.  The examiner should also opine whether it is at least as likely as not (50 percent probability or greater) that hypertension has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected PTSD.  If a relationship between hypertension and PTSD is found by causation or aggravation, the examiner should then state whether it is at least as likely as not (50 percent probability or greater) that any current heart disability was caused by or is proximately due to hypertension or PTSD.  If a causal relationship is not found, the examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that any current heart disability has increased in severity due to hypertension or PTSD.  A complete rationale should be given for all opinions and conclusions expressed.

3.  Then, readjudicate the claims.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

